PER CURIAM.
Riley Griffis, Jr., appeals convictions and sentences on two counts of aggravated battery (one for aggravated battery with a deadly weapon and one for aggravated battery causing great bodily harm) stemming from a single criminal episode. See §§ 784.045(l)(a)2.; 784.045(1)(a)1., Fla. Stat. (2012). The state properly concedes that one of the two convictions must be vacated, as the dual convictions constitute a violation of his constitutional protection against double jeopardy. See Icon v. State, 44 So.3d 660, 660 (Fla. 5th DCA *12572010); Cook v. State, 813 So.2d 1010, 1012 (Fla. 1st DCA 2002); Maxwell v. State, 803 So.2d 815, 820 (Fla. 5th DCA 2001). We reverse and remand to the trial court with directions that the court vacate the conviction and sentence for one of the two counts.
Affirmed in part, reversed in part, and remanded.
BENTON, CLARK, and MAKAR, JJ., concur.